Per Cubiam,
We are clearly of opinion that all the assignments of error are entirely without merit. They were all considered by the learned judge of the court below in his opinion on the motions for new trial and in arrest of judgment. That opinion is a most exhaustive and elaborate treatment of all the subjects involved in the -present contention, and we are well satisfied with its reasoning and conclusions. We do not think it necessary to repeat them and we, therefore, affirm the judgment for the reasons stated in the opinion.
The judgment of the court below is affirmed, and it is ordered that the record be remitted for the purpose of execution.